<g£ /(9§3 1 (>\ 102/02 09

HE©EBVE §N

QMT OF cammm_ APPEALS;
AUG 20 2015

Q\@@m@@§iia,©f@vé<

 

August l3, 2015

Abel Acosta, Clerk RE: Tr. Ct. No. WlO-21198-U(A)
Court of Criminal Appeals WO9-20518-U(A)
P.O.Box 12308, Capitol Station W09-73040-U(A)
Austin, Texas 787ll` _ WlO~55874-U(A)

C.C.A. NO. WR-82,653-Ol
WR-82/653-02
WR-82/653-03
WR-82/653-04

Dear Clerk,

This letter is directed to your office seeking information of
the status of my Applications For Writ of Habeas Corpus in the
above referenced cause Numbers.

An Order filed on February 4th 2015 from this Court remanding
the above referenced Applications to the 29lst District Court
of Dallas County to allow the trial judge to complete an evi-
dentiary investigation and enter findings of fact and conclu-
-sions of law with issues resolved in 90 days. A supplemental
transcript containing all affidavits, interrogatories, or the
transcription of the court reporter's notes from any hearings
or depositions along with the trial court's supplemental find-
ings of fact and conclusions of law within 120 days.

On June 4th 2015 this Court granted an extension of time for
the trial court to file the supplemental record due on August
3rd 2015.

As of the above date, I have not been notified as to the com-
_pliance of the above Order and ask you to notify the Court of
any default concerning this Court's Order.

Your assistance is greatly appreciated.
¢Si cer:$%§j;z

Terry7 C lion

480475 Polunsky

3872 FM 350 South
Livingston, Texas 77351